Citation Nr: 0511572	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on November 18, 2003, which vacated a 
June 2003 Board decision and remanded the case for additional 
development.  The Court had previously vacated a June 1999 
Board decision as to these issues and remanded the case for 
additional development on June 12, 2001.  The appeal 
initially arose from a February 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO merged the 
veteran's appeal from a March 1997 rating decision denying 
service connection for an acquired psychiatric disorder into 
the appeal under the present docket number.  The case was 
also remanded to the RO for additional development in May 
1998 and May 2004.

Records show the appellant failed to appear, without 
indication of cause, for a scheduled personal hearing in 
March 2005.  Therefore, his request for a personal hearing 
must be considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  There is no probative evidence demonstrating the veteran 
suffered any respiratory or psychiatric event, injury, or 
disease in service. 

3.  The persuasive evidence of record does not demonstrate 
that the veteran has a current respiratory or psychiatric 
disorder that is etiologically related to service.


CONCLUSIONS OF LAW

1.  A respiratory disorder to include asthma and chronic 
obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in July 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issues on appeal were adjudicated, de novo, in an October 
2004 supplemental statement of the case.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the October 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a Federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records.  If requested by VA, the claimant must 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  Id.

The record reflects numerous efforts by the RO to develop 
evidence in this case, particularly in attempting to obtain 
the veteran's service medical records.  In this regard, VA 
was informed by the National Personnel Records Center (NPRC) 
in January 1995 and July 1998 that the veteran's service 
medical records may have been destroyed by fire.  The RO 
attempted several times to obtain additional information from 
the veteran regarding any hospitalization and treatment 
during or shortly after active service.  

In his June 1994 application for VA benefits the veteran 
reported his mental and lung disorders began in 1992.  He 
stated he was not receiving Social Security Administration 
(SSA) disability benefits.  Private medical records dated in 
December 1992 indicate the veteran's problems with asthma 
began approximately one year earlier.  In an October 1994 
letter, the veteran claimed that he was diagnosed with asthma 
in July 1953 while in training with the 3rd Armored Division 
in Korea.  He also claimed that he was treated for his asthma 
by a private physician in Detroit, Dr. R.R., from the date of 
his discharge until 1980.  This doctor, he stated, had since 
passed away.  In December 1994, in response to a letter from 
the RO requesting more information about post-service 
treatment, he wrote that there were no additional medical 
records other than those contained in his medical file at the 
VA Medical Center in Bay Pines.  

At his September 1997 personal hearing the veteran testified 
that the had been treated for a nervous condition during 
basic training at Fort Knox, Kentucky, in 1953.  He reported 
he had been placed in a metal tub with a chemical that turned 
his whole body purple.  He recalled having been told that the 
treatment was for some kind of rash.  He stated he received 
shots for treatment of his nervous condition at a "MASH" 
unit in Korea and at a hospital just outside of Tokyo.  He 
stated he had been in Korea for about one year and in Tokyo 
for five to eight months.  He reported that he noticed he 
began having problems associating with people after receiving 
stitches to the head and chin at a hospital when he blacked 
out while on a training mission laying wire through a field 
of trees.  He stated that at Fort Knox they treated him more 
for allergies than anything else and that he received 
Penicillin shots and some kind of inhaler.  He claimed he had 
always wheezed, that he used cough drops all the time, that 
he used "Vick's" inhalers, and that he treated himself with 
over-the-counter allergy medication.  

The veteran's spouse testified that they first met while he 
was in art school in early 1956, shortly after his separation 
from service.  She stated that he had been different from the 
other art students.  She reported he was always calm and 
quiet, but that he experienced explosive outbursts.  She 
stated he had been seen by a family friend, a psychiatrist, 
who told her father that the veteran needed some "mental 
direction."  She recalled that when they were dating the 
veteran always had a cold, that he complained of headaches a 
great deal, and that at times when they went out he would 
start breathing heavily.  

In correspondence dated in October 1997 the Center for 
Creative Studies in Detroit, Michigan, reported a review of 
files revealed no medical records for the veteran.  The dean 
of student services stated she was unaware of any policy or 
practice that may have existed requiring any medical records 
upon enrollment.  

In correspondence dated in November 1997 the veteran stated 
his asthma and mental problems had continued since basic 
training in Fort Knox.  He reported that before receiving 
treatment at a VA hospital he took care of his conditions and 
doctors himself.  He indicated he was receiving SSA 
disability benefits, but did not identify when he began 
receiving those benefits nor which disorders were found to be 
disabling.  

VA records dated in December 1997 show attempts to obtain 
additional evidence associated with the veteran's claim of 
having received testing and educational benefits in the 
1950's were unsuccessful.  It was noted that there was no 
information in the system of any other files, such as 
vocational rehabilitation or education files.  

In a January 1998 letter responding to a congressional 
inquiry of the veteran's case, the RO indicated that VA had 
no records on file for the veteran for the specified dates.  
It noted that the Detroit, Michigan, VA Regional Office had 
been contacted to inquire if there were any records of the 
testing alleged by the veteran, but that the facility replied 
that it had no records pertaining to the veteran.

On initial review of this case by the Board in May 1998, it 
was noted that although NPRC indicated that the veteran's 
service medical records were destroyed by fire, alternate 
abstracts of those records might be obtained from the Surgeon 
General's Office (SGO).  NPRC informed the RO in July 1998 
that no SGO records were available on the veteran; however, a 
search of Army morning reports showed that the veteran was 
hospitalized at Ft. Knox from August 6, 1953, to August 12, 
1953, for unspecified reasons.  The report only noted that 
this hospitalization was in the line of duty.  Although the 
hospital at Ft. Knox was contacted directly in August 1998 
for any information on the veteran's hospitalization, no 
response was apparently received.  

In an undated statement, received by the RO in January 1999, 
C.S. recalled having been friends with the veteran's 
daughters and having visited their home.  He stated the 
veteran had very little to do with anyone, that he slept a 
lot, and that he complained of depression and confusion since 
having been in service.  He recalled the veteran having felt 
deeply that the government wanted to kill him and that he 
claimed he had been sent to the front lines in Korea although 
his medical records indicated he was not to be in the field.  
It was also noted the veteran had received treatment at the 
Pontiac Mental Hospital.

In a May 1999 statement the veteran reported he had been 
receiving group therapy with a system called "Mental Health 
Through Will Training" by Dr. Low.  He stated he had 
received this treatment in Detroit and in St. Petersburg.  He 
also reported he had been in a group through "Horizon" 20 
years earlier.  

In March and June 2002, the Board instructed its development 
unit to obtain records of treatment of the veteran prior to 
1994 at the Medical Center in Bay Pines and records of 
treatment of the veteran at VA medical facilities in 
Michigan, particularly between 1955 and 1990.  It was also 
requested that the veteran be contacted to provide the 
addresses for specified private physicians so that efforts 
could be undertaken to obtain records of treatment by these 
physicians.  The memoranda also requested that the veteran be 
asked to provide the specific military units he was assigned 
to in Korea and Japan as well as the dates during which he 
served with those units so as to assist the NPRC in obtaining 
morning reports from the time of the veteran's service with 
those units.

The record documents that the October 2002 letter from the 
Board to the veteran asked him to provide the information 
requested of him in the memoranda as specified above.  The 
veteran's response to this request, dated in December 2002, 
did not contain the requested private physician's addresses, 
or sufficient detail as to his military units of assignment 
during service in Korea or Japan as to warrant an additional 
effort by the NPRC to obtain morning reports or other 
pertinent records from service.  The veteran also reiterated 
his claim of having incurred head injuries in a fall and 
having received treatment in Korea and Japan.  He reported 
that his earlier mental health care providers were deceased 
and explained that Dr. Low was the author of a book his self-
help group used at their weekly meetings.  In a separate 
statement he described having been restrained and 
hospitalized during basic training in Fort Knox.  He stated 
the hospital reported they had no records and referred all 
inquiries to the NPRC.  

A response to a request for records from the Detroit VA 
Medical Center indicated there were no records of treatment 
of the veteran, and a response from the Bay Pines VA Medical 
Center indicated that there were no records of treatment for 
the veteran prior to 1994.  A report from the Pontiac 
Veteran's Outpatient Clinic indicated that there were no 
records of treatment of the veteran at the facility or by 
their providers.  This report also indicated that there was 
no information in the "Detroit Veteran's system" reflecting 
any treatment of the veteran.  

In correspondence dated in July 2004 the veteran was notified 
of VA's duty to assist and of his responsibility for 
submitting evidence.  In an October 2004 supplemental 
statement of the case the veteran was notified of the 
evidence that had been received and of the evidence which had 
not been obtained.  He was also advised that no response had 
been received from the July 2004 correspondence requesting he 
provide additional information concerning any relevant 
evidence.

Based upon the evidence of record, the Board finds further 
attempts to obtain additional evidence would be futile.  
Although Army morning reports show that the veteran was 
hospitalized at Ft. Knox from August 6, 1953, to August 12, 
1953, for unspecified reasons, VA efforts to obtain the 
records of that treatment were unsuccessful.  In 
correspondence dated in December 2002 the veteran also 
indicated that the hospital at Fort Knox had reported they 
had no records of his treatment.  The veteran has repeatedly 
stated that he has no additional evidence to provide and, in 
essence, that he is unable to provide the type of information 
concerning treatment during service necessary for an 
additional search.  The Board notes that regulations provide 
that, if requested, claimants must provide enough information 
to identify and locate existing records, including the 
custodian or agency holding the records, the approximate time 
frame covered by the records, and, in the case of medical 
treatment records, the condition for which treatment was 
provided.  See 38 C.F.R. § 3.159.  

Although the veteran reported he served in Korea, he has made 
no direct statements indicating he was engaged in combat nor 
has he provided specific information about his service such 
that a claim of combat involvement could be verified.  The 
second hand report by C.S. recalling that the veteran had 
complained of being sent to the front line in Korea is 
considered to be of no probative value.  Therefore, the Board 
finds the veteran is not a combat veteran for VA purposes.  
But see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).

While the veteran's SSA records were not obtained in this 
case, the Board finds there is no indication those records 
would include any additional evidence pertinent to the 
present claims.  In fact, the veteran's June 1996 application 
for VA benefits shows he was not receiving SSA disability 
benefits at that time.  There is no indication that any 
pertinent evidence was provided in support of the SSA claim 
that has not also been submitted in support of this appeal.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board further finds that efforts to obtain additional 
evidence would be futile because existing documents raise 
questions as to the veracity of the veteran's statements.  It 
is significant to note that the veteran first reported in his 
June 1994 application for VA benefits that his mental and 
lung disorders began in 1992 and that private medical records 
dated in December 1992 indicate his problems with asthma 
began approximately one year earlier.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  See 38 C.F.R. § 3.159.  

In the absence of any credible supporting evidence indicating 
treatment for respiratory or psychiatric disorders during 
active service, the Board finds there is no reasonable 
possibility that a medical opinion would be of sufficient 
probative value to substantiate the veteran's claims.  
Although VA examinations in August 1996 included diagnoses of 
steroid dependent chronic obstructive pulmonary disease, 
dysthymia, and history of major depression, without opinions 
as to etiology, the Board finds the available medical 
evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

The appellant contends that he should be granted service 
connection for chronic obstructive pulmonary disease with 
asthma and a psychiatric disorder.  He claims he was 
diagnosed and treated with these disorders during his active 
service and since his service medical records have been 
destroyed by fire VA should accept his statements as evidence 
of service incurrence.

Private medical records include a case summary dated in 
December 1992 by Dr. A.T.S., providing an office address in 
Dallas, Texas, which noted the veteran began having problems 
with asthma when he moved into the area about one year 
earlier.  The report of past history noted no prior 
respiratory disorders or treatment.

VA records show the veteran was "mildly anxious" during May 
1994 treatment for rectal bleeding.  Records dated in 1994 
included diagnoses of asthma and chronic obstructive 
pulmonary disease without opinions as to etiology.

In July 1996, the veteran wrote that he felt there was not 
enough evidence "on either side to rate my case," and 
requested a compensation and pension examination.  In his 
August 1996 VA mental disorders examination, the veteran 
stated that he developed major depression while in the 
service at Fort Knox, describing an incident where he "went 
bananas" during basic training and was taken to the 
hospital.  He also stated that he was hospitalized for a few 
days in Tokyo for mental illness and was given medicines to 
calm him down.  After discharge, he indicated he saw a 
private psychiatrist in 1955 for several visits and was 
treated for depression.  The diagnoses included dysthymia and 
history of depression without opinions as to etiology.  An 
August 1996 VA general medical examination included a 
diagnosis of steroid dependent chronic obstructive pulmonary 
disease without opinion as to etiology.

In his September 1997 personal hearing, the veteran 
elaborated on his claims of service incurrence, testifying 
that his problems with mental illness and chronic asthma 
started during his 1953-1955 military training at Fort Knox.  
He stated that he was hospitalized for these conditions later 
in Korea and was treated at a military hospital facility near 
Tokyo.  

A January 2002 private medical statement from a physician 
specializing in internal medicine indicated the veteran's 
claims file had been reviewed and stated that the veteran was 
treated for "asthma/COPD and was hospitalized for an 
apparent nervous breakdown" during service.  Following a 
further discussion of a clinical history said to have been 
given by the veteran via telephone conversation, the 
physician concluded:

In my opinion it is at least as likely as not that 
[the veteran's] Asthma/COPD as well as his 
psychiatric disorder(s) are connected to his time 
in the service.  Pulmonary disease such as his can 
span a lifetime being controlled with medicine but 
can have periods of exacerbation.  Psychiatric 
illnesses as well can be a lifelong problem for 
some and can become more apparent during times of 
conflict and stress such as in a military 
situation.

VA treatment records dated in 2002 included diagnoses of 
severe chronic obstructive pulmonary disease, depression, and 
dysthymia without opinions as to etiology.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds there is 
no probative evidence demonstrating that the veteran suffered 
any respiratory or psychiatric event, injury, or disease 
during service or within the first post service year.  The 
persuasive evidence of record does not demonstrate that he 
has a current respiratory or psychiatric disorder that is 
etiologically related to service.  The earliest post service 
treatment reports are a December 1992 report indicating the 
veteran's trouble with asthma only began about a year earlier 
and VA outpatient treatment records dated in May 1994 
indicating he was "mildly anxious" during treatment for 
rectal bleeding.  He was subsequently diagnosed with 
dysthymia in an August 1996 VA examination.  These reports 
were provided approximately 40 years after his release from 
active service, and are too remote from service to reasonably 
conclude that any disability shown at that time was 
etiologically related to service.

As to the veteran's own statements, those of his wife stating 
that he had a respiratory and psychiatric disorder due to in-
service symptomatology, and the statements provided by C.S., 
the Board finds this evidence to be of little probative 
value.  Although they may sincerely believe the veteran's 
respiratory and psychiatric disorders were incurred as a 
result of service, they are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  

As to the evidence presented by the private physician in 
January 2002, the Board finds his conclusion were based on 
the inaccurate factual predicate that the record documented 
in-service treatment for a respiratory or psychiatric 
disorder.  The Court has held that the Board is not always 
required to accept the credibility of a medical opinion which 
is based upon an inaccurate factual history.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993) (which held a medical opinion 
provided in support of a new and material evidence claim need 
not be accepted as credible if based upon an inaccurate 
medical history).  The Board has thoroughly reviewed the 
evidence of record and finds the "negative" evidence, 
principally the lack of any objective documentation that a 
psychiatric or respiratory disorder occurred during service, 
outweighs the evidence in support of the veteran's claims. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease, 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


